Title: From James Madison to Turell Tufts, 19 May 1804
From: Madison, James
To: Tufts, Turell



Sir.
Department of State May 19th. 1804.
Information has been received that several Malefactors have been forcibly put on board of American Vessels, by the Officers of the Batavian Government at Surinam, to be brought to the U:States. This is a practice so injurious to the public safety, and so derogatory to the respect which is due from one government to another, that it cannot be tolerated by ours, and will not, as it is presumed, be countenanced by the other. Instructions will accordingly be prepared for our Minister at Paris to make a formal complaint against it to the Batavian Government. In the mean time its consequences demand speedy means of avoidance, it could not be a matter of complaint, if it should, be thought expedient to return the criminals to some of the Dominions of Batavia in Vessels of that Nation, without more attention to the wishes and conveniences of those who may have charge of them than has been shewn to our own Vessels, which have been made the instruments of bringing such obnoxious persons to our ports. By the laws of many, if not all of the States it is a highly penal offence to land characters of this description, a circumstance which aggravates the indignity and injury to the Nation by the embarrassment it brings upon individuals. If the relation in which you stand to the Government, of the United States, will enable you to use these observations to dissuade from a repitition of this offensive conduct, I request you to do it. As to the reality of the complaint, I presume I need furnish you with no formal documents, since the facts have been notorious & frequent, and the sources of proof thereby placed within your reach. I am &c.
James Madison.
